Citation Nr: 1231734	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  02-20 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 2005, for the award of service connection for type 2 diabetes mellitus.

2.  Entitlement to an effective date earlier than June 5, 2005, for the award of peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 60 percent, to include an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1), for a low back disorder, status post lumbar laminectomies, as of November 18, 1988.  


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

In April 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.

In a December 2008 Board decision, it awarded, in part, the following benefits: (1) an earlier effective date of June 5, 2005, but no earlier, for the award of service connection for type II diabetes mellitus; (2) an earlier effective date of June 5, 2005, but no earlier, for the award of service connection for peripheral neuropathy of the left lower extremity, associated with type II diabetes mellitus; and (3) a 20 percent evaluation, but no higher, for a low back disorder from April 18, 1983, and a 60 percent evaluation, but no higher, for a low back disorder from November 18, 1988.  The Board granted and denied other claims as well.

The Veteran appealed the Board's decision only as to these three issues to the United States Court of Appeals for Veterans Claims (Court).  This is why the Board has not listed the other issues decided by the Board in its December 2008 decision.  In an August 2011 decision, the Court affirmed the Board's determination that the Veteran was not entitled to an evaluation in excess of 20 percent for the low back disorder from April 18, 1983 to November 17, 1988; however, it vacated the Board's decision as to the findings that the Veteran was not entitled to an effective date earlier than June 5, 2005, for the award of service connection for both type II diabetes mellitus and peripheral neuropathy of the left lower extremity and not entitled to an evaluation in excess of 60 percent for a low back disorder.  The case has been returned to the Board for further appellate review. 

In May 2012, the Veteran provided personal testimony before the undersigned Veterans Law Judge a second time.  A transcript of the hearing is of record.

In the December 2008 Board decision, it remanded the claim of entitlement to service connection for a cervical spine disorder for the agency of original jurisdiction to issue a statement of the case, as one had not been issued following an August 1997 rating decision that denied the claim, and the Veteran having submitted a timely notice of disagreement in April 1998.  This action was completed in April 2009, and the Veteran perfected an appeal.

In July 2010, the Veteran provided testimony before a Veterans Law Judge on this issue, and the claim was granted in an October 2010 Board decision.  In December 2010, the RO effectuated the grant of service connection for a cervical spine disorder, to include herniated nucleus pulposus C6-C7 with radiculopathy, and assigned a 20 percent evaluation, effective June 19, 1992.  Notice of the decision was sent on December 7, 2010.  Based on a review of the evidence of record, which includes review of the Virtual VA file, the Board finds the Veteran did not submit a notice of disagreement within one year of the notification as to the effective date or the evaluation assigned.

In the Court's August 2011 decision, when it vacated the part of the Board's decision that denied an evaluation in excess of 60 percent from November 18, 1988, it found that the Board had "inadequately addresse[d] possible entitlement to an extraschedular rating or [a total rating for compensation based upon individual unemployability (TDIU)] from November 18, 1988.  See slip opinion on page 22.  After the Board decision, the RO granted special monthly compensation at the housebound rate as of November 18, 1988.  See December 2010 rating decision.  Thus, the Board concludes that the claim for a TDIU as of November 18, 1988, is moot and no longer part of the current appeal.  Thus, the Board has characterized the issue involving the claim for increase as involving an extraschedular evaluation only.

At the May 2012 Board hearing, the Veteran raised multiple issues, which are as follows: entitlement to (1) an effective date earlier than June 19, 1992, for the award of service connection for a cervical spine disorder, see transcript on page 9, but see Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (Court held VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision); (2) service connection for headaches, to include as secondary to the cervical spine disorder, see transcript on page 16; and (3) service connection for heart disease, as being secondary to herbicide exposure, see transcript on page 23.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There are several reasons these claims must be remanded, which are explained below.

In the August 2011 decision, the Court determined that the Veteran had a claim pending for a disability of the left lower extremity manifested by numbness as early as October 31, 1980, and that the Veteran had a claim pending for "peripheral neuropathy/ Agent Orange exposure" as of January 1994 (the document shows a handwritten note on the back that it was received by the Board on January 11, 1994).  The gist of what the Court was holding was that VA needed to investigate when type II diabetes mellitus had its onset and when peripheral neuropathy of the left lower extremity had its onset, to include whether it was due to service or a service-connected disability, such as type II diabetes mellitus or the low back disorder.  This is one reason a remand is required in connection with the claims of entitlement to an effective date earlier than June 5, 2005, for type II diabetes mellitus and peripheral neuropathy in the left lower extremity.  As to this, the Board finds that a VA examination and medical opinion is warranted.  

The claim for increase for the low back disability must also be remanded because the Board finds that a new examination is warranted.  The last examination was completed in March 2007-more than five years ago, and a more recent examination is needed.  As to this claim, the Board finds a physical examination is necessary.  

Additionally, at the May 2012 hearing, the Veteran reported he was being treated for his service-connected disabilities at VA on a daily basis.  See transcript on pages 18-19.  The most recent treatment records (versus VA examination report) in the file, are from July 2006.  The Virtual VA file contains no medical records.  

On this note, the Board finds that there are gaps in the VA treatment records in the claims file.  The Veteran has received regular treatment at VA facilities over the years.  In June 1981, the RO requested the VA treatment records from the Pittsburgh VA Medical Center from January 1979 to the present.  The following month, the RO received VA treatment records from January 1976 to May 1981.  Also of record from that facility are treatment records from May 1990.  Thus, there is a gap of treatment records between May 1981 and May 1990 (i.e., Gap # 1).  Thus, the Board will request that records from May 1981 to May 1990 from the VA Medical Center in Pittsburgh be obtained.  

As to Gap # 2, there is a gap of VA treatment records from March 1992 to August 1999.  Of record are VA treatment records from May 1990 to February 1992 from the Pittsburgh VA Medical Center and from August 1999 to April 2003 from the Las Vegas VA Medical Center.  Based on the Board's review of the record, the Veteran moved to Las Vegas, Nevada, in late 1996.  An August 1996 letter from the Veteran shows a Pennsylvania address and a December 1996 letter from him shows a Nevada address.  Thus, the Board will request that records from March 1992 to December 1996 from the Pittsburgh VA Medical Center be obtained and that records from August 1996 to August 1999 from the Las Vegas VA Medical Center be obtained.  

As to Gap # 3, there is a gap of VA treatment records from May 2003 to the present from the Las Vegas VA Medical Center.  While Volume 9 of the claims file shows the RO obtained VA treatment records from that facility from December 2000 to July 2006, there is a written notation on the first page of these records that these records were obtained based on a search of "diabetes."  See July 6, 2006, VA treatment record in Volume 9.  This leads the Board to believe that only some of the treatment records were associated with the claims file.  Hence, another request for all treatment records from that time period should be obtained.  

There also appear to be private medical records that need to be obtained.  At the May 2012 hearing, the Veteran reported he has received treatment from a private physician (Dr. Bookwalter) since 2008.  See transcript on page 22.  The most recent record from Dr. Bookwalter is from April 1998.  See letter.  There, Dr. Bookwalter seemed to imply that he was not currently treating the Veteran.  Id. ("[B]ased on the patient's history as given to me and the records available to me" and "I saw him in 1988. . . .").  There is no indication that the Veteran was receiving regular treatment from Dr. Bookwalter since that time.  The Board will request that the Veteran provide the dates of treatment, but which date should include the time he saw Dr. Bookwalter in approximately 2008.  See May 2012 transcript on page 22.  Question (by Veterans Law Judge): "Has there been any private treatment for your back, peripheral neuropathy, diabetes?"  Answer (by Veteran): "Yes.  Well, Dr. B[oo]kwalter. . . .  I went to see him last year after I seen you."  The undersigned had a prior hearing with the Veteran in April 2008, which is why the Board has estimated that the Veteran saw Dr. Bookwalter in at least 2008.

There is a July 2007 letter from Dr. William S. Muir ("spine surgery"), who indicates he has treated the Veteran since March 23, 2007.  Thus, these treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Write to the Veteran and request that he provide permission for VA to obtain the following medical records:

(i) Dr. J. William Bookwalter, III, from January 2008 to the present.  If the dates of treatment differ from this, the Veteran should inform VA of the actual dates of treatment; and

(ii) Dr. William S. Muir from March 2007 to the present;  

If there are other relevant private medical records not listed above relating to treatment for a low back disorder, peripheral neuropathy, and/or diabetes mellitus, the Veteran should either provide VA permission to obtain the records or submit the records himself.  Once the Veteran provides VA with permission, the RO should attempt to obtain copies of these medical records.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA medical records pertaining to treatment of the Veteran at the following facilities during the date range listed:

(i) From May 1981 to May 1990 from the VA Medical Center in Pittsburgh, Pennsylvania;  

(ii) From March 1992 to December 1996 from the VA Medical Center in Pittsburgh, Pennsylvania;

(iii) From August 1996 to August 1999 from the VA Medical Center in Las Vegas, Nevada; and

(iv) From May 2003 from the VA Medical Center in Las Vegas, Nevada.  

If after continued efforts to obtain these records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  After completion of numbers 1 and 2 above, the Veteran should be scheduled for an examination with an endocrinologist.  The claims folder must be made available to the examiner performing the examination.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The endocrinologist is requested to ask the Veteran about symptoms of diabetes mellitus and when the Veteran first experienced such symptoms.  The endocrinologist should be informed of the following facts:

* The Veteran is service connected for type II diabetes mellitus and peripheral neuropathy of the left lower extremity.  He is also service connected for a low back disorder, which contemplates neurological symptoms in the lower extremities.

* The evidence of record seems to indicate that the Veteran was diagnosed with type II diabetes mellitus in approximately December 2000 (the Board will address the medical records supporting this conclusion, but notes that the examiner is not bound by this finding).  

* When service connection was granted for peripheral neuropathy of the left lower extremity, it was attributed to diabetes mellitus; however, the Veteran alleged numbness in his left lower extremity as early as 1980.  Thus, the Board is seeking assistance in determining if the numbness the Veteran reported in 1980 could have had its onset in service or was due to a service-connected disability.  

* The service treatment records are in a manila envelope at the bottom of Volume 1 of the claims file.  These records have been placed in chronological order (although the laboratory reports have not been placed in chronological order).  There are additional service treatment records in Volume 5, but they are duplicative of the records in Volume 1.

* In July 1968, the Veteran developed swelling in his left foot around an open blister.  He was diagnosed with cellulitis.  

* A May 1969 Report of Medical Examination shows that clinical evaluation of the lower extremities and neurological system were normal.  In a Report of Medical History completed by the Veteran at that time, he denied any symptoms associated with his lower extremities.  

* Following a work-related accident in July 1975, the Veteran underwent an examination the following month.  He reported injuring his low back and leg.  The examiner noted the Veteran denied ever having back trouble prior to this time and that he was having no radicular plains or neurologic symptoms.  Neurologic examination was within normal limits.  See record tabbed on the left in green in Volume 1 with the applicable month and year.   

* In a statement, dated October 31, 1980, the Veteran stated he had been exposed to Agent Orange while in Vietnam and reported having inguinal pain while in service (the service treatment records substantiate this allegation).  He stated that in the past four to five years, he had numbness in his left leg.  See record tabbed on the left in orange in Volume 1 with the applicable month and year. 

* Much of the Veteran's complaints in the 1980s in the lower extremities revolved around the right lower extremity.  Regardless, the Veteran underwent testing in the 1980s, which included an electromyography.  These records have been tabbed on the left side of the claims file, and are in Volume 1.

* The Board notes that while the Veteran claims he was injured in service when an explosion occurred and he injured his low back, the examiner should not accept that fact as true.  The service treatment records do not substantiate that allegation at all.  Additionally, when the Veteran was seen in 1975 following the work-related injury to his low back, he specifically denied having injured his back previously.

* There are lumbar CT myelograms that were done in July 1990 and July 1992 and a lumbar myelogram in July 1990.  These are in Volume 2 and tabbed on the left in green with the applicable month and year.  

* In October 1992 the Veteran underwent surgery for his low back and had a CT scan and myelography of his lumbar spine the following month.  These records are in Volume 6 and tabbed on the left in green with the applicable month and year.  

* A September 1993 VA examination report shows the Veteran reported low back pain, which radiated to his left leg more than the right  He reported decrease in sensation, which was more on the right than the left.  This examination report is in Volume 5 and tabbed on the left in yellow with the applicable month and year.

* There is an MRI of the lumbar spine that was done in January 1994.  This is in Volume 5 and tabbed on the left in green with the applicable month and year.

* In a January 1994 statement, the Veteran again complained of peripheral neuropathy, which he attributed to Agent Orange exposure.  This is in Volume 5 and tabbed on the left in orange with the applicable month and year.

* A January 1994 VA neurological examination is in Volume 5 and tabbed on the left in yellow with the applicable month and year.

* The Veteran underwent an electromyography in March 1994, which appears to be limited to the right upper and lower extremities.  See report in Volume 5 and tabbed on the left in yellow with the applicable month and year.

* The Veteran was provided with an examination November 1996 for low back and pain in both lower extremities.  An addendum to the report was obtained in February 1997.  These records are in Volume 7 and are tabbed on the left in green with the applicable month and year.  

* An August 1999 VA clinical laboratory report shows that the Veteran's glucose was 104 mg/dL.
* A September 2000 VA clinical laboratory report shows that the Veteran's glucose was 94 mg/dL.
* A December 2000 VA clinical laboratory report shows that the Veteran's glucose was 162 mg/dL.
* A January 2001 VA clinical laboratory report shows that the Veteran's glucose was 182 mg/dL.
* A May 2001 VA clinical laboratory report shows that the Veteran's glucose was 39 mg/dL.
* An April 2002 VA clinical laboratory report shows that the Veteran's glucose was 74 mg/dL.
All of these laboratory reports are in Volume 8 and are tabbed on the left in yellow with the applicable month and year.  

* A December 2000 VA neuro consult shows the examiner wrote that the Veteran "presents with a long history of diabetes and has developed a painful sensory polyneuropathy."  This record is in Volume 8 and tabbed in yellow with the applicable month and year.

* A January 2001 VA treatment record (right above the December 2000 record) shows the Veteran reported his sugars were not well controlled.  The examiner wrote, "The patient has no previous history of diabetes mellitus and no family history of this."  This record is in Volume 8 and tabbed in yellow with the applicable month and year.

* A March 2001 VA treatment record (right above the January 2001 record) shows the examiner noted the Veteran had been diagnosed with diabetes.  He wrote, "Elevated bg and A1c in 12/00.  Started on insulin by Dr. M[].  Main concern is pain in feet.  Described burning, numbness, aches in legs.  Been there for 6-7 months."  This record is in Volume 8 and tabbed in yellow with the applicable month and year.

* A January 2002 VA treatment record shows the Veteran reported neuropathy.  A separate record on that same day shows the examiner noted the Veteran had type II diabetes mellitus and found that the Veteran had normal reflex and sensation.  These records are in Volume 8 and tabbed in yellow with the applicable month and year (they are back to back in the file).

* An August 2003 VA examination report shows the Veteran's spine was examined.  At the exam, the Veteran reported he had been diagnosed with diabetes mellitus "approximately two years ago."  He reported numbness and hypersensitivity involving the soles of both feet.  This record is in Volume 8 and tabbed in yellow with the applicable month and year.

* At a May 24, 2012, hearing before the Board, the Veterans Law Judge asked the Veteran about the symptoms he had experienced associated with diabetes mellitus.  The Veteran reported he had no other symptoms except the numbness.  The transcript of the hearing is in Volume 11, and this discussion begins on page 13.

* While the Board has laid out some of the relevant facts, it asks that you review the entire claims file.  Additionally, it has requested additional medical records, and thus there may be additional records that have been associated with the claims file.

Please answer the following questions with as much detail as possible:

(i) Back in October 1980, is it at least as likely as not (50 percent probability or higher) that the Veteran had a disability in the left lower extremity manifested by numbness that was attributable to service?  If so, please state the disability.  Please explain upon what facts and medical principles you base this opinion.  

(ii) The Veteran was not service connected for a low back disability until April 18, 1983.  If the answer to (i) is negative, as of April 18, 1983, is it at least as likely as not that the Veteran had a disability in the left lower extremity that was due to or aggravated by the service-connected low back disability?  Please explain upon what facts and medical principles you base this opinion.  

(iii) When, in your opinion, did type II diabetes mellitus first manifest?  In this regard, the Veteran reported during the May 2012 hearing that the only symptom of diabetes mellitus prior to his diagnosis was the symptoms with respect to the legs.  Please explain upon what facts and medical principles you base this opinion.  

(iv) When did peripheral neuropathy first manifest in the left lower extremity?  Please explain upon what facts and medical principles you base this opinion.  

(v) Did peripheral neuropathy or diabetes mellitus or both cause the claimed left leg numbness the Veteran complained of in 1980?  Please explain upon what facts and medical principles you base this opinion.  

(vi) If peripheral neuropathy caused the left leg numbness in 1980, was that peripheral neuropathy due to diabetes mellitus?  Please explain upon what facts and medical principles you base this opinion.  

The examiner should provide a complete rationale for all conclusions reached.

4.  After completion of numbers 1 and 2 above, the Veteran should be scheduled for a VA spine examination.  The claims folder must be made available to the examiner performing the examination.  All indicated tests should be accomplished (which may include, but are not limited to, NCS/EMG), and all clinical findings reported in detail. 

The spine examination should set out orthopedic and neurological findings reflecting the extent and severity of the Veteran's service-connected thoracolumbar spine disability, to include radiculopathy of the right and left lower extremities. 

(i) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the low back disorder, and provide an assessment of the extent or severity of the disability with respect to each extremity.  All neurological manifestations should be described in detail. 

(ii) In setting out orthopedic findings, the examiner should conduct range of motion testing of the thoracolumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.

The examiner should provide a complete rationale for all conclusions reached.

5.  After the requested examination reports have been completed, each should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

6.  Following any additional development deemed necessary, submit the claim for an increased rating for the Veteran's service-connected low back disability to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then, re-adjudicate the issues on appeal.  The AMC should consider the claims for an earlier effective date under the Nehmer rules.  If any of the benefits sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

